737 N.W.2d 774 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ernest Gray JACKSON, Defendant-Appellant.
Docket No. 133154. COA No. 274819.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the December 14, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR 6.500 et seq. Moreover, if defendant chooses to file such a motion, the trial court, and not the Attorney Grievance Commission, would be the appropriate forum to conduct an evidentiary hearing regarding defendant's claim that his counsel had a conflict of interest, should it determine that an evidentiary hearing is required.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court for treatment of the defendant's motions as a motion for relief from judgment pursuant to MCR 6.500 et seq. and, if necessary, for an evidentiary hearing regarding the defendant's claim that his counsel had a conflict of interest.